IN MANDAMUS ON OBJECTIONS TO THE MAGISTRATE'S DECISION                           MEMORANDUM DECISION
Good Samaritan Hospital filed this action in mandamus seeking a writ which compels the Industrial Commission of Ohio ("commission") to vacate its order awarding temporary total disability ("TTD") compensation to Karen Browning and which compels the commission to enter a new order denying the compensation.  In the alternative, Good Samaritan Hospital requests that a writ be granted compelling the issuance of an order which more fully explains the decision reached.
In accord with Loc.R. 12(M), the case was referred to a magistrate to conduct appropriate proceedings.  The parties stipulated the pertinent evidence and filed briefs.  The magistrate then issued a magistrate's decision which contains detailed findings of fact and conclusions of law.  The magistrate's decision includes a recommendation that we deny the requested writ of mandamus.
Counsel for Good Samaritan have filed objections to the magistrate's decision.  Counsel for the commission has filed a memorandum in response.  Counsel for Ms. Browning has also filed a memorandum in response.  The case is now before the court for a full, independent review.
Karen Browning was injured in November of 1992.  Her workers' compensation claim has been recognized for low back strain, dysthymia and somatoform pain disorder.
Much of Ms. Browning's psychological treatment has been provided by a Licensed Professional Clinical Counselor ("LPCC"). The  LPCC has been supervised by one or more Ph.D., psychologists. One of these psychologists has signed reports provided to the commission for its consideration on the question of whether or not to award TTD.
The LPCC who has been treating Karen Browning is also a Ph.D. intern.  As an Ph.D. intern, the LPCC has been under the direct supervision of a Ph.D. psychologist.  The report generated by the LPCC and co-signed by the psychologist are legally sufficient as a matter of form.  The two reports which contain only the signature of the psychologist are also sufficient as to form.
The three reports signed and/or co-signed by the psychologist are also sufficient in their content to justify an award of TTD.
As a result, the objections to the magistrate's decision are overruled.  The findings of fact and conclusions of law contained in the magistrate's decision are adopted.  We, therefore, deny the requested writ of mandamus.
Objections overruled; writ denied.
BRYANT and BROWN, JJ., concur.